                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION
 UNITED STATES OF AMERICA,                            )
                                                      )
                               Plaintiff,             )
                                                      )
                      v.                              )     Case No. 4:19-00406-03-CR-W-RK
                                                      )
 ASHLEY CLEVENGER,                                    )
                                                      )
                               Defendant.             )
                                                  ORDER
       Before the Court is the Report and Recommendation (doc. 194) prepared by Magistrate
Judge W. Brian Gaddy on November 3, 2020. Neither party filed objections within the 14-day
period provided by Rule 59(a) of the Federal Rules of Criminal Procedure. As a result, the parties
have waived their right to review.          Id.    Accordingly, the Court adopts Judge Gaddy’s
recommendation and concludes that Defendant is mentally competent to stand trial. The Report
and Recommendation (doc. 194) shall be attached to and made a part of this Order.
       IT IS SO ORDERED.

                                                  s/ Roseann A. Ketchmark
                                                  ROSEANN A. KETCHMARK, JUDGE
                                                  UNITED STATES DISTRICT COURT

DATED: December 11, 2020




          Case 4:19-cr-00406-RK Document 236 Filed 12/11/20 Page 1 of 1
